2002 STOCK INCENTIVE PLAN




ADDENDUM
TO
STOCK OPTION AGREEMENT



                        The following provisions are hereby incorporated into,
and are hereby made a part of, that certain Stock Option Agreement (the "Option
Agreement") by and between Borland Software Corporation (the "Corporation") and
[_________] ("Optionee") evidencing the stock option (the "Option") granted to
Optionee under the terms of the Corporation's 2002 Stock Incentive Plan, and
such provisions are effective immediately. All capitalized terms in this
Addendum, to the extent not otherwise defined herein, shall have the meanings
assigned to them in the Option Agreement.


SPECIAL ACCELERATION


                        1.          To the extent the Option is assumed in
connection with a Change in Control or otherwise continued in effect or replaced
with a substitute option, the Option (or such substitute option) shall not
accelerate to any extent upon the occurrence of that Change in Control, and the
Option (or such substitute option) shall accordingly continue, over Optionee's
period of Service after the Change in Control, to become exercisable for the
Option Shares in one or more installments in accordance with the provisions of
the Option Agreement. However, upon termination of Optionee's Service other than
for [Misconduct/Cause] (as such term is defined in Optionee's offer letter) or
upon Optionee's [Involuntary Termination/Constructive Termination] (as such term
is defined in Optionee's offer letter) within twelve (12) months following a
Change in Control, then fifty percent (50%) of the Option (or such substitute
option), to the extent outstanding at the time but not otherwise fully
exercisable, shall automatically accelerate so that the Optionee shall be
credited with an additional twelve (12) months of Service for purposes of the
Vesting Schedule and such Option (or substitute option) may be exercised for any
or all of those accelerated Option Shares (or other securities) as fully-vested
shares, together with any other Option Shares (or other securities) for which
the Option has already become vested and exercisable in accordance with the
normal Vesting Schedule.


                        2.          In the event of any conflict, ambiguity, or
inconsistency between the provisions of the Option Agreement and the provisions
of this Addendum, to the extent possible such provisions will be interpreted so
as to resolve any such conflict, ambiguity, or inconsistency, and if that is not
possible, the provisions of the this Addendum will prevail.


                        IN WITNESS WHEREOF, Borland Software Corporation has
caused this Addendum to be executed by its duly authorized officer as of the
Effective Date specified below.



 

BORLAND SOFTWARE CORPORATION

         

By:

     

Title:

   

EFFECTIVE DATE

:

